Exhibit 10.1
 
ASSET PURCHASE AGREEMENT






THIS ASSET PURCHASE AGREEMENT (the "Agreement"), is entered into as of this 3rd
day of August 2009, by and between Caldwell Golf Corporation, a California
corporation, (hereinafter referred to as “SELLER”), having its principal place
of business 2131 Las Palmas, Carlsbad, CA and Feel Golf Company, Inc., a
California corporation, (hereinafter referred to “BUYER”), having its principal
place of business at 1354-T Dayton St. Salinas, CA.


W I T N E S S E T H:


WHEREAS, SELLER is the valid and legal owner of all tangible and intangible
assets owned by the corporation identified on the Exhibits attached hereto and
made a part hereof; and


WHEREAS, SELLER desires to sell, transfer 100% of its rights, (past, present and
future) title and interest in, all of the assets set forth on Exhibit “A”
subject to the provisions of this Agreement and as defined herein, and


WHEREAS, the respective Board of Directors of the SELLER and BUYER deem it in
the best interests of each to complete the transaction herein contemplated;


NOW, THEREFORE, in consideration of the promises and of the mutual agreements,
provisions, covenants, representations and warranties herein contained, the
parties hereby agree as follows:
 
1.   Purchase and Sale of Assets.
 
1.01
Purchase and Sale.



On and subject to the terms and conditions of this Agreement, Buyer agrees to
purchase from Seller and Seller agrees to sell, transfer, convey and deliver to
Buyer one hundred percent (100%) of the right, title and interest in its
tangible and intangible assets and all rights shown on Exhibit “A” attached
hereto and made a part hereof (herein referred to as the “Acquired Assets”) for
the consideration set forth below.


1

--------------------------------------------------------------------------------


 
1.02
Purchase Price.



The BUYER agrees to purchase the Acquired Assets from the SELLER at Closing for
the following consideration:


(a)  
The issuance of one million two hundred fifty thousand (1,250,000) shares of
restricted (Rule 144) common stock of the BUYER to the SELLER and its designees.



(b)  
The SELLER shall receive a net earned royalty of ten (10%) percent of the sales
of the SELLER’s Acquired Assets in an amount not to exceed $250,000 with such
amounts to be paid quarterly in arrears by deducting the earned 10% net royalty
minus returns, warranty, inclusive of reasonable prior to this agreement and
thereafter and/or discontinued unsalable non conforming product) associated with
the Acquired Assets.



1.03
No Assumption of Liabilities.



The BUYER shall in no event assume or be responsible for any liabilities, liens,
security interests, claims, obligations or encumbrances of SELLER, contingent or
otherwise.
 
1.04 
Closing.



Subject to the terms and provisions of this Agreement, the closing of the
transactions contemplated by this Agreement will be at 3:00 p.m. (PST) at the
offices of Caldwell Golf on or before August 3rd, 2009, or at such earlier date,
or such other place, as shall be mutually agreed upon in writing by BUYER and
SELLER, such date and time sometimes being referred to herein as the "Closing"
or "Closing Date."  If SELLER does not sign this Agreement by 3:00 PM PST on
August 3, 2009, this Agreement and all BUYER terms within, are terminated.
 
2.   Representations and Warranties of BUYER.


The BUYER represents and warrants, to SELLER that, to the best of its knowledge,
the statements contained in this Section 2 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
as though made then and as though the Closing Date were substituted for the date
of this Agreement throughout this Section 2.


2.01
Authority.



The BUYER has all requisite  power and authority to execute and deliver this
Agreement and all agreements, instruments and documents to be executed and
delivered by the BUYER hereunder, to consummate the transactions contemplated
hereby and to perform all terms and conditions hereof to be performed by
it.  The execution and delivery of this Agreement by the BUYER and all
agreements, instruments, and documents to be executed and delivered by the BUYER
hereunder, the performance by the BUYER of all the terms and conditions hereto
to be performed by it and the consummation of the transactions contemplated
hereby have been duly authorized and approved by the BUYER, and no other
corporate proceedings of The BUYER are necessary with respect thereto.  All
persons who have executed and delivered this Agreement, and all persons who will
execute and deliver the other agreements, documents and instruments to be
executed and delivered by the BUYER hereunder, have been duly authorized to do
so by all necessary actions on the part of the BUYER.  This Agreement
constitutes, and each other agreement and instrument to be executed by the BUYER
hereunder, when executed and delivered by the BUYER, will constitute, the valid
and binding obligation of the BUYER enforceable against it in accordance with
its terms.


2

--------------------------------------------------------------------------------


 
2.02
Non-contravention.



Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any statute,
regulation, rule, judgment, order, decree, stipulation, injunction, charge or
other restriction of any federal, state or local government, governmental agency
or court to which the BUYER is subject or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel or require any
notice under any contract, lease, sublease, license, sublicense, franchise,
permit, indenture, agreement or mortgage for borrowed money, instrument of
indebtedness, security interest or other arrangement to which the BUYER is a
party or by which it is bound or to which any of its assets is subject or result
in the imposition of any security interest upon any of its assets.


2.03
Disclosure.



The representations and warranties contained in this Section 2 do not contain
any untrue statement of a fact or omit to state any fact necessary in order to
make the statements and information contained in this Section 2 not misleading.


2.04
Representation.



The BUYER represents and warrants that in making the decision to acquire the
Acquired Assets, they have relied upon their own independent investigations and
the independent investigations by their representatives, including their own
professional legal, tax, and business advisors, and that the BUYER and their
representatives have been given the opportunity to examine all relevant
documents and to ask questions of and to receive answers from SELLER.


3.   Representations and Warranties Concerning SELLER.


SELLER, represents and warrants to the BUYER that, to the best of their
knowledge, the statements contained in this Section 3 are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date as though the Closing Date were substituted for the date of this
Agreement throughout this Section 3.


3

--------------------------------------------------------------------------------


 
3.01
Authority.



SELLER has all requisite power and authority to execute and deliver this
Agreement and
all agreements, instruments and documents to be executed and delivered by SELLER
hereunder, to consummate the transactions contemplated hereby and to perform all
terms and conditions hereof to be performed by it.  This Agreement constitutes,
and each other agreement and instrument to be executed by SELLER hereunder, when
executed and delivered by SELLER, will constitute, the valid and binding
obligation of SELLER enforceable against it in accordance with its terms.


3.02
Non-contravention.



Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any statute,
regulation, rule, judgment, order, decree, stipulation, injunction, charge or
other restriction of any government, governmental agency or court to which
SELLER is subject or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel or require any notice under any
contract, lease, sublease, license, sublicense, franchise, permit, indenture,
agreement or mortgage for borrowed money, instrument of indebtedness, security
interest or other arrangement to which SELLER is a party or by which it is bound
or to which any of its assets is subject or result in the imposition of any
security interest upon any of its assets.  SELLER is not required to give any
notice to, make any filing with, or obtain any authorization, consent or
approval of any federal, state or local government, governmental agency, bank,
financial institution or other party in order for SELLER and BUYER to consummate
the transactions contemplated by this Agreement.


3.03
Title.



SELLER has, and upon the Closing Date will have, valid and binding contractual
rights to the Acquired Assets, free and clear of all liens, claims, mortgages,
security interests, pledges, encumbrances or restrictions on transfer of any
kind or nature.


3.04
Governmental Approvals.



No consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any federal, state or local governmental authority
(including, without limitation, any department, bureau or agency), is required
to be obtained or made in connection with the execution and delivery of this
Agreement by SELLER or the consummation by SELLER of the transactions
contemplated hereby the failure of which to obtain would have a material adverse
affect on the Acquired Assets, the BUYER or the BUYER's ability to own, operate
or exploit the Acquired Assets.


4

--------------------------------------------------------------------------------


 
3.05
Disclosure.



The representations and warranties contained in this Section 3 do not contain
any untrue statement of a fact or omit to state any fact necessary in order to
make the statements and information contained in this Section 3 not misleading.


3.06
Approvals; Consents.



SELLER has, and on the Closing Date will have, the right, power and authority to
enter into this Agreement and to sell, transfer and deliver the Acquired Assets
and to perform all undertakings and obligations hereunder.  No approval,
authorization, consent, order or other action of, or filing with, any third
party, including without limitation, any public, governmental, administrative or
regulatory authority, agency or body (collectively, “consents”), is required in
connection with the execution, delivery and/or performance of this Agreement by
SELLER or the consummation of the transactions contemplated hereby.
 
3.07
Liens.

 
SELLER has good and marketable title to the Acquired Assets and has full power
and authority to sell, assign and transfer to BUYER all of the Acquired Assets
free and clear of restrictions on or conditions to transfer or assignment, and
free and clear of mortgages, liens, pledges, charges, encumbrances, equities,
claims, covenants, conditions, or restrictions.  All of the Acquired Assets are
in good operating condition and repair, ordinary wear and tear excepted.
 
3.08
Taxes.

 
SELLER has filed all federal, state, local, foreign or other tax returns which
are required Taxes to be filed by any of them or been approved for an extension
of same, and such returns are, to the best knowledge of SELLER, true and
correct.  There is no material liability for the payment of any federal, state,
local, foreign or other taxes whatsoever (including any interest or penalties)
with respect to SELLER except for which non-compliance would not have a material
adverse effect on the business, operations or financial condition of SELLER.


4.   Survival.


4.0
Survival.



None of the representations and warranties of SELLER and BUYER contained in this
Agreement shall survive the Closing Date, except for 3.03, even if the damaged
party knew or had reason to know of any misrepresentation or breach of warranty
at the time of the Closing Date.


5.   Conduct and Transactions prior to Closing.


5

--------------------------------------------------------------------------------


 
5.01
Covenants of SELLER.



Between the date of this Agreement and the Closing Date or, if earlier
termination of this Agreement:


(a)  
SELLER agrees to give the BUYER its agents and representatives, full access to
the Acquired Assets and all of SELLER's premises and books and records relating
to the Acquired Assets and its operation, and to furnish the BUYER with such
financial and operating data and other information with respect to the Acquired
Assets and its ownership and operation as the BUYER shall from time to time
request; provided, however, that any such investigation shall not affect any of
the representations and warranties of SELLER hereunder; and provided further,
that any such investigation shall be conducted in such manner as not to
interfere unreasonably with the operation of the business of SELLER.  In the
event of termination of this Agreement, the BUYER will return to SELLER all
documents, work papers, and other material obtained from SELLER in connection
with the transactions contemplated hereby and will keep confidential any
information obtained pursuant to this Agreement unless such information is
ascertainable from public or published information or trade sources.

(b)  
SELLER will conduct its business relating to the Acquired Assets only in the
ordinary course and will not engage in any practice, take any action or enter
into any transaction relating to the Acquired Assets outside the ordinary course
of business.



6.   Conditions to Closing.




6.01
  Conditions to Obligations of the BUYER.



The obligation of the BUYER to affect the Closing of the transactions
contemplated by this Agreement shall be subject to the following conditions:


    (a)   SELLER shall have furnished the BUYER with certified copies of
resolutions duly adopted by its Board of Directors authorizing all necessary and
proper corporate action approving the execution, delivery and performance of
this Agreement.


    (b)   Except to the extent waived hereunder, (i) the representations and
warranties of SELLER contained herein shall be true and correct in all material
respects at the Closing Date with the same effect as though made at such time;
and (ii) SELLER shall have performed all obligations and complied with all
covenants required by this Agreement to be performed or complied by them prior
to the Closing Date.


    (c)   SELLER shall have obtained and delivered to the BUYER all consents
required consummating the transactions contemplated by this Agreement.


    (d)   There shall not have occurred (i) any material adverse change in the
Acquired Assets or the business, properties, results of operations or financial
condition of SELLER, (ii) any loss of or damage to any of the Acquired Assets
(whether or not covered by insurance) of SELLER which will materially affect or
impair the ability of the BUYER to own or operate the Acquired Assets.


6

--------------------------------------------------------------------------------


 
    (e)   All statutory requirements for the valid consummation by SELLER of the
transactions contemplated by this Agreement shall have been fulfilled and all
authorizations, consents and approvals of all federal, state or local
governmental agencies and authorities required to be obtained in order to permit
consummation by SELLER of the transactions contemplated by this Agreement and to
permit the business now or previously carried on by SELLER with the Acquired
Assets to continue unimpaired to any material degree immediately following the
Closing Date shall have been obtained.  Between the date of this Agreement and
the Closing Date, no governmental agency, whether federal, state or local, shall
have instituted (or threatened to institute) an investigation or other
proceeding which is pending at the Closing Date relating to the transactions
contemplated by this Agreement and between the date of this Agreement and the
Closing Date no action or proceeding shall have been instituted or, to the
knowledge of SELLER, shall have been threatened by any party (public or private)
before a court or other governmental body to restrain or prohibit the
transactions contemplated by this Agreement or to obtain damages in respect
thereof.


    (f)   SELLER shall have complied with the delivery requirements set forth in
Section 7.03 of this Agreement.


6.02
 Conditions to Obligations of SELLER.



The obligation of SELLER to affect the Closing of the transactions contemplated
by this Agreement shall be subject to the following conditions:


    (a)   The BUYER shall have furnished SELLER with certified copies of
resolutions duly adopted by its Board of Directors or Trustee, as required,
authorizing all necessary and proper corporate action approving the execution,
delivery and performance of this Agreement.


    (b)   Except to the extent waived hereunder, (i) the representations and
warranties of the BUYER contained herein shall be true in all material respects
at the Closing Date with the same effect as though made at such time; and (ii)
the BUYER shall have performed all material obligations and complied with all
material covenants required by this Agreement to be performed or complied with
by it prior to the Closing Date.


   (c)   All statutory requirements for the valid consummation by the BUYER of
the transactions contemplated by this Agreement shall have been fulfilled and
all authorizations, consents and approvals of all federal, state, local and
foreign governmental agencies and authorities required to be obtained in order
to permit consummation by the BUYER of the transactions contemplated by this
Agreement shall have been obtained.  Between the date of this Agreement and the
Closing Date, no governmental agency, whether federal, state or local, shall
have instituted (or threatened to institute) in a writing directed to SELLER,
the BUYER or any of their subsidiaries, an investigation which is pending at the
Closing Date relating to the transactions contemplated by this Agreement and
between the date of this Agreement and the Closing Date no action or proceeding
shall have been instituted or, to the knowledge of the BUYER, shall have been
threatened by any party (public or private) before a court or other governmental
body to restrain or prohibit the transactions contemplated by this Agreement or
to obtain the damages in respect thereof.
 
7

--------------------------------------------------------------------------------


 
7.   Actions at Closing.
 
7.01
Transactions at the Closing.



At the Closing the following events shall occur, each event under the control of
one party hereto being a condition precedent to the events under the control of
the other party, and each event being deemed to have occurred simultaneously
with the other events.


7.02
Deliveries by the BUYER.



At Closing, The BUYER will deliver to SELLER:




(a)  
 A restricted common stock certificate in the amount of one million two hundred
fifty thousand (1,250,000) shares from the BUYER to the SELLER or its designees.

(b)  
 Certified copies of corporate resolutions and other corporate proceedings taken
by the   BUYER to authorize the execution, delivery and performance of this
Agreement.



7.03
Deliveries by SELLER.



At Closing, SELLER shall deliver to the BUYER:


(a)  
A Deed of  Assignment of one hundred percent (100%) interest in and unto the
Acquired Assets in the form attached as Exhibit “B” and other instruments of
transfer, assignment and conveyance as The BUYER shall reasonably request to
vest in The BUYER good and marketable title to the Acquired Assets; and



(b)  
The SELLER shall maintain liability insurance (loss of assets) on the assets
acquired by the BUYER until assets are loaded on transport trucks for shipment
to Feel Golf headquarters in Salinas, CA. (presently scheduled for pick-up in
August, 2009 - as soon as it can be arranged).  Thearefter, BUYER assumes
liability of assets (loss and warranty only).



(c)  
Certified copies of corporate resolutions and other corporate proceedings taken
by SELLER to authorize the execution, delivery and performance of this
Agreement.



8

--------------------------------------------------------------------------------




8.   Termination.




8.01
Termination of the Agreement.



The parties may terminate this Agreement as provided below:


(a)  
The BUYER and SELLER may terminate this Agreement by mutual written consent at
any time prior to the Closing;



8.02
            Effect of Termination.



(a)  
If either The BUYER or SELLER terminates this Agreement pursuant to Section
8.01(a) above, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to any other party.



9.     Indemnification.


9.01
Indemnification.



SELLER shall indemnify, defend and hold the BUYER, each of the officers, agents
and directors and current shareholders of the BUYER as of the Closing Date,
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including, without limitation, reasonable attorneys' fees (collectively,
“Losses”), that it shall incur or suffer, which directly or indirectly arise out
of, result from, or relate to any breach, or failure to perform, any of SELLER's
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by SELLER under this Agreement.  The indemnification described herein
shall also apply in the event of an assertion against the BUYER, or the Acquired
Assets, by any person, entity, government or subdivision thereof, of any claim,
demand, penalty, fine, or tax accruing prior to the Closing.  The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


10.   Miscellaneous.


10.01
Survival of Covenants, Representations and Warranties.



Except as otherwise specifically provided, the covenants, representations and
warranties contained herein shall expire and be terminated and extinguished at
the Closing Date, except for 3.03.


10.02
Governing Law.



This Agreement and the legal relations between the parties shall be governed by
and construed in accordance with the laws of the State of California, county of
Monterey.


9

--------------------------------------------------------------------------------


 
10.03
Notices.



Any notices or other communications required or permitted hereunder shall be
sufficiently given if sent by registered mail or certified mail, postage prepaid
if addressed as follows:






To:   BUYER:


           Feel Golf Company, Inc
           1354-T Dayton St.
           Salinas, CA  93901
           Lee Miller, CEO and/or David Otterbach, COO


To:  SELLER:


            Caldwell Golf Company, Inc.
            2131 Las Palmas
            Carlsbad, CA
            Attn. Bruce Caldwell, Pres


10.04
No Assignment.



This Agreement may not be assigned by either party or by operation of law or
otherwise unless expressly agreed to in advance and in writing by both parties
hereto and, in the event of an attempted assignment, this Agreement shall
terminate.


10.05
Entire Agreement.



This Agreement (including the documents referred to herein) constitutes the
entire agreement among the parties and supersedes any prior understandings,
agreements or representations by or among the parties, written or oral, to the
extent they related in any way to the subject matter hereof.


10.06
Confidentiality.



Both BUYER and SELLER further agree that the amounts and contributions described
herein, and all terms and conditions of this Agreement, are and shall remain
strictly privileged and confidential and shall not be communicated or published
in any manner to any person not a party to this Agreement except (i.) as
permitted by the parties’ prior written authorization; (ii.) ordered by a court
of competent jurisdiction or (iii.) as required in connection with the
disclosure guidelines of material events under the Securities Act of 1933, as
amended. This Agreement shall not, by itself, be filed in any court of record
nor shall it be entered into evidence in any action at any time without the
express written consent of all parties to this Agreement or upon court order.
The parties each acknowledge that BUYER will be required to file this Agreement
as an exhibit to its Form 8-K and Form 10-K reports to the Securities and
Exchange Commission and that these filings are exempt from the requirements of
this Section. BUYER and SELLER agree to use their best efforts prior to closing
to agree upon the contents of a press release to be made by SELLER, as required
under the Securities Act of 1933, as amended.


10

--------------------------------------------------------------------------------


 
10.07
Counterparts.



This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.


10.08
 Headings.



The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.


10.09
Amendments and Waivers.



No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the BUYER and SELLER.  No waiver by an party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.


10.10
Severability.



Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.


10.11
Expenses.



Except as otherwise expressly provided herein, each of the parties will bear his
or its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.
 
11

--------------------------------------------------------------------------------


 
10.12
Construction.



The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this
Agreement.  Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word "including" shall
mean including without limitation.  The parties intend that each representation,
warranty and covenant contained herein shall have independent significance.  If
any party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty or covenant.


10.13
First Right of Refusal.



Buyer is granted the first right of refusal to acquire additional claims and
rights controlled by Seller before they are offered to other potential
acquirers.  Buyer will have 60 days to respond to any first rights of refusal
before the claims or rights are offered to any other party.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
                                      SELLER:


                        Caldwell Golf Company, Inc




                      By:     /s/ Bruce Caldwell                       Date:
August 3, 2009
                                Bruce Caldwell, President




                                  BUYER:


                         Feel Golf Company, Inc.                      Date:
August 3, 2009


                         By:   /s/ Lee Miller
                                 Lee Miller, Chief Executive Officer & Director






12

--------------------------------------------------------------------------------


EXHIBITS




Attached to and made a part of that certain Asset Purchase Agreement dated July
21, 2009 by and between Caldwell Golf as Seller and Feel Golf Company, Inc., as
Buyer are the following exhibits:
 


 
Exhibit A – Intangible Assets
 


 
·  
Current Customer Records

 
·  
Current Supplier  Records

 
·  
Intellectual Property

 
·  
Evaluations

 
·  
Corporate by laws, minutes, good standing certificate

 
·  
Web Site any and all associated with Caldwell Golf and/or for e commerce

 
·  
Product Costing records

 
·  
800 toll free phone number(s)

 
·  
Corporate backgrounder

 


 
OTHER:
 


 


 


 


 


 


 


 


 


 


 


 
 
13

--------------------------------------------------------------------------------




 
Exhibit B –  Tangible Assets
 


 
Advise if any assets are stored and/or maintained off premise
 


 
·  
Assembled Golf Club Inventory

 
·  
Unassembled and/or partial assembled

 
·  
Components, golf club heads, hand tools, fixtures,  on hand

 
·  
Production Tooling for reproducing the Caldwell Golf, Pearl Golf and by any
other name  if so exist

 
·  
All Assembly tooling, nests,

 
·  
All Misc such as :  assembly tables, storage racks, pallet jacks, fork lifts
(both manual and powered)

 
·  
All Plastic and wooden pallets

 
·  
Demo day signage, golf bags, caps, any and all collateral materials

 


 
OTHER:
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


14

--------------------------------------------------------------------------------


 
Exhibit C –Miscellaneous Assets
 


 
·  
FF &E fully depreciated and not fully depreciated

 
·  
All personal property not classified as real property

 
·  
Corporate accounting records back up

 


 


 


 
OTHER:
 


 




 






























15














